United States Court of Appeals
                     For the First Circuit


No. 11-2210

                       RICHARD ROSENTHAL,

                     Petitioner, Appellant,

                               v.

                         STEVE O'BRIEN,

                      Respondent, Appellee.


                          ERRATA SHEET

     The opinion of this Court issued on April 15, 2013 is
amended as follows:

     Page 8, lines 7-8: "(quotations omitted)" inserted after
"(1st Cir. 2009)".
     Page 9, line 7: "('procedural" is corrected to
"('[P]rocedural".
     Page 9, line 10: "(internal quotation marks omitted)" is
corrected to "(quotations omitted)".
     Page 12, line 12: "a" is deleted from in between "as" and
"factual".
     Page 12, line 14: "(per curiam)" is corrected to "(per
curiam)".
     Page 13, line 13: "(internal quotation marks omitted)" is
corrected to "(quotations omitted)".
     Page 18, line 15: "clients" is corrected to "client".
     Page 20, line 17: "385 F.2D 4, 7" is corrected to "835 F.2d
6, 7".